Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 1 of 23 Page ID #:1




 1   Jennifer A. Bandlow, State Bar No. 265757
     jbandlow@socaljusticelawgroup.com
 2   SoCal Justice Law Group, P.C.
     5670 Wilshire Boulevard, 18th Floor
 3   Los Angeles, CA 90036
     Phone: 323-723-3120
 4   Fax: 310-734-1710
 5   Wilmer J. Harris, State Bar No. 150407
     Stephanie T. Yu, State Bar No. 294405
 6   SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
     715 Fremont Avenue, Suite A
 7   South Pasadena, CA 91030
     Phone: (626)441-4129
 8   Fax: (626)283-5770
     wharris@sshhlaw.com
 9   syu@sshhlaw.com
10   Brian T. Dunn, State Bar No. 176502
     bdunn@chocranfirm.com
11   The Cochran Firm-California
     4929 Wilshire Boulevard, Suite 1010
12   Los Angeles, CA 90010
     Phone: (323) 435-8205
13   Fax: (323) 282-5280
14
     Attorneys for All Plaintiffs
15

16                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
17
     AUTUMN SHIBLEY, by and through )            CASE NO. 5:19-CV-65
18   her Successor in Interest, ASHLY
                                    )
     NORINE PARRISH, ASHLY          )             COMPLAINT FOR DAMAGES
19   NORINE PARRISH and JOANNA      )
     MCCARTHY                       )            1) VIOLATION OF 42 U.S.C. SECTION
20                                  )                1983;
                        Plaintiff,  )            2) VIOLATION OF 42 U.S.C. SECTION
21                                  )
         vs.                        )                1983—MONELL CLAIM
22                                  )            3) WRONGFUL DEATH-ASSAULT,
                                    )                BATTERY, AND TORTURE;
23   COUNTY OF SAN BERNARDINO; )
     SAN BERNARDINO COUNTY          )            4) ASSAULT , BATTERY AND
24   CHILD AND FAMILY SERVICES; )                    TORTURE;
     RHONDA CUFONE; ROSE            )            5) VIOLATION OF CALIFORNIA CIVIL
25   PICANINO; and DOES 1-10,       )                CODE SECTION 52.1;
                                    )            6) BREACH OF MANDATORY DUTIES;
26                      Defendants. )
                                    )            7) VIOLATION OF PENAL CODE
27                                  )                SECTION 11166;
                                    )
28                                  )

                                    COMPLAINT FOR DAMAGES
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 2 of 23 Page ID #:2



                                         )   8) VIOLATION OF PENAL CODE
 1                                       )       SECTION 273(a) AND (b);
                                         )   9) INTENTIONAL INFLICTION OF
 2                                       )
                                         )       EMOTIONAL DISTRESS;
 3                                       )   10) BREACH OF FIDUCIARY DUTY;
                                         )   11) NEGLIGENCE;
 4                                       )
 5                                           JURY TRIAL DEMANDED
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                               COMPLAINT FOR DAMAGES
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 3 of 23 Page ID #:3




 1         Plaintiffs, Autumn Shibley (“Plaintiff”), by and through her successor in
 2   interest Ashly Parrish (“PARRISH”), Ashly Parrish individually, and Joanna
 3   McCarthy (“MCCARTHY”) individually allege as follows:
 4                              JURISDICTION AND VENUE
 5         1.     The jurisdiction of this Court is invoked under 28 U.S.C. 1331 in this
 6   action under 31 U.S.C. Section 3730(h). Pursuant to 28 U.S.C. Section 1367, this
 7   Court has supplemental jurisdiction over the subject matter of the Plaintiff’s state
 8   law claims on the ground that these claims are so related to the claims within this

 9   Court’s original jurisdiction that they form the same case or controversy under

10
     Article III of the United States Constitution.
          2.      Venue of this action is proper in this judicial district by virtue of 28
11
     U.S.C. Section 1391 because, among other things, the acts complained of occurred
12
     in this judicial district and because one or more of the Defendants reside in this
13
     judicial district and all of the Defendants reside in California.
14
                                            PARTIES
15
          3.      Plaintiff Ashly Parrish was at all times relevant herein, a lawful
16
     resident of San Bernardino County. All of the tortuous conduct of Defendants that is
17
     complained of herein and which gives rise to the causes of action stated herein took
18
     place in San Bernardino County. PARRISH is the mother of decedent Autumn
19   Shibley.
20         4.     Plaintiff JoAnna McCarthy was at all times relevant herein, a lawful
21   resident of San Bernardino County. All of the tortuous conduct of Defendants that is
22   complained of herein and which gives rise to the causes of action stated herein took
23   place in San Bernardino County. MCCARTHY is the grandmother of decedent
24   Autumn Shibley. MCCARTHY and Autumn Shibley were an existing family unit.
25   Autumn Shibley lived with MCCARTHY for Autumn Shibley’s entire life (with the
26   exception of approximately 3 months) until Defendant San Bernardino County
27   Child and Family Services removed Autumn Shibley from MCCARTHY’S home in
28

                                       COMPLAINT FOR DAMAGES
                                                  1
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 4 of 23 Page ID #:4




 1   which Autumn Shibley was living with both PARRISH and MCCARTHY. Further,
 2   after Autumn Shibley was removed, MCCARTHY visited Autumn Shibley
 3   approximately once per week and on holidays.
 4         5.     Defendant San Bernardino County Child and Family Services (“CFS”)
 5   was and is a public agency ran by Defendant County of San Bernardino
 6   (“COUNTY”), in San Bernardino, California.
 7         6.     Plaintiffs are informed and believe that Defendant Rhonda Cufone, is
 8   at all times mentioned a children’s social worker for San Bernardino County Family
 9   and Child Services in San Bernardino, California.
10         7.     Plaintiffs are informed and believe that Defendant Rose Picanino, is at
11   all times mentioned a children’s social worker for San Bernardino County Family
12   and Child Services in San Bernardino, California. Rhonda Cufone, Rose Picanino
13   and DOES 1 through 10 are sometimes hereinafter refer to as “INDIVIDUAL
14   DEFENDANTS.”
15         8.     The true names and/or capacities, whether individual, corporate,
16   associate or otherwise, of defendants Does 1 through 10, inclusive, and each of
17   them, are unknown to Plaintiffs, who therefore sues said Defendants by such
18   fictitious names. Plaintiffs are informed and believe, and upon such information and
19   belief allege, that each of the Defendants fictitiously named herein as a Doe is
20   legally responsible, negligently, or in some actionable manner, for the events and
21   happenings hereinafter referred to, and proximately caused the injuries and damages
22   to Plaintiff hereinafter alleged. Plaintiffs will seek leave of Court to amend this
23   Complaint to assert the true names and/or capacities of such fictitiously named
24   Defendants when the same have been ascertained.
25         9.     Plaintiffs are informed and believe and thereon allege, that at all times
26   mentioned herein, Defendants, and each of them, including Does 1 through 10 are
27   individually and/or jointly liable in some manner for the wrongs alleged herein,
28   and/or jointly liable in some manner for the wrongs alleged herein, and/or were the
                                       COMPLAINT FOR DAMAGES
                                                  2
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 5 of 23 Page ID #:5




 1   agents, servants, and/or co-conspirators of their Co-Defendants, and were, as such,
 2   acting in concert, and that each and every Defendant, as aforesaid, when acting as
 3   an individual and in concert, perpetrated the negligent and reckless acts herein
 4   alleged and is responsible for the events and happenings herein set forth and
 5   proximately caused injury to the Plaintiffs as herein alleged. The true names and
 6   capacities of Does 1 through 10, inclusive, whether individual, corporate or
 7   otherwise, are unknown to Plaintiffs at this time. Accordingly, Plaintiffs sue
 8   Defendants Does 1 through 10 by fictitious names and will amend this pleading to
 9   show their true names and capacities after they are ascertained.
10                                FACTUAL ALLEGATIONS
11            10.   Plaintiffs incorporate, by reference herein, the allegations in the
12   foregoing paragraphs, as though fully set forth herein.
13            11.   Defendant San Bernardino County Child and Family Services (“CFS”)
14   removed Decedent and minor, Autumn Shibley (“DECEDENT” or “Baby
15   Autumn”) from the custody of mother, Ashly Parrish (“PARRISH”), and maternal
16   grandmother, Joanna McCarthy (“MCCARTHY”).
17            12.   Plaintiffs are informed and believe that case workers for CFS, Rhonda
18   Cufone (“CUFONE”) and Rose Picanino (“PICANINO”), falsified reports related to
19   PARRISH and/or MCCARTHY, such that Decedent remained in foster care.
20            13.   At some point, PARRISH complained to CFS via phone about
21   PICANINO and reported misconduct by PICANINO. Subsequently, PICANINO
22   called PARRISH and told her that PARRISH “will never see [her] kids again” and
23   PICANINO “would see to that.”
24            14.   On information and belief, CUFONE was then put on the case.
25   CUFONE subsequently also told PARRISH that she would never see her children
26   again.
27            15.   In or around late 2016, on the recommendations of CFS employees
28   CUFONE and PICANINO, DECEDENT was placed in the custody of her
                                         COMPLAINT FOR DAMAGES
                                                    3
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 6 of 23 Page ID #:6




 1   biological father, FREEMAN. In so doing, defendants CUFONE and PICANINO
 2   created a life-threatening danger to Baby Autumn that culminated in her brutal
 3   murder.
 4         16.    FREEMAN has a history of violent behavior, including threatening his
 5   then wife Crystal Victoria (“VICTORIA”) which resulted in VICTORIA obtaining
 6   a temporary restraining order.
 7         17.    Instead of reviewing FREEMAN’s past history and taking express
 8   action to protect the safety of DECEDENT, the COUNTY, CFS, CUFONE,
 9   PICANINO, granted FREEMAN unmonitored sole physical custody of
10   DECEDENT, and by doing so put the DECEDENT’S life in immediate danger.
11         18.    PARRISH and her mother, MCCARTHY discovered that FREEMAN
12   was physically abusing Baby Autumn, and promptly informed defendants, including
13   CUFONE and PICANINO of the imminent peril to Baby Autumn. However,
14   defendants did not take appropriate action to safeguard Baby Autumn and continued
15   to allow FREEMAN to have sole physical custody of Baby Autumn. Ultimately,
16   the actions of all of the named Defendants can be described as both reckless and
17   deliberately indifferent to the threats to Baby Autumn’s safety.
18         19.    On or about June 11, 2017, FREEMAN murdered Baby Autumn by
19   brutally punching and kicking his daughter and submerging her head under water.
20         20.    The sudden death of Baby Autumn caused PARRISH (the Decedent’s
21   mother and successor-in-interest) great loss and harm, included but not limited to
22   funeral-related expenses, loss of love for her child, companionship with her child,
23   affection, and moral support.
24         21.    Additionally, the sudden death of Baby Autumn caused MCCARTHY
25   (the Decedent’s grandmother) great loss and harm, included but not limited to
26   funeral-related expenses, loss of love for her grandchild, companionship with her
27   grandchild, affection, and moral support. As set forth above, at the time of Baby
28   Autumn’s removal from the home, MCCARTHY and Baby Autumn were an
                                      COMPLAINT FOR DAMAGES
                                                 4
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 7 of 23 Page ID #:7




 1   existing family unit. Baby Autumn lived with MCCARTHY for Baby Autumn’s
 2   entire life (with the exception of approximately 3 months) until CFS removed baby
 3   Autumn from MCCARTHY’S home in which Baby Autumn was living with both
 4   PARRISH and MCCARTHY. Further, after Baby Autumn was removed,
 5   MCCARTHY visited Baby Autumn approximately once per week and on holidays.
 6         22.    This action is brought by Joanna McCarthy, as an individual and Ashly
 7   Parrish, as an individual and on behalf of Autumn both as a survivorship action and
 8   as a wrongful death action for the benefit of her heirs.
 9         23.    On or about December 5, 2017, Plaintiffs timely filed Tort Claim
10   Notices under Government Code section 910 et seq. The Tort Claim was rejected on
11   July 16, 2018.
12                              FIRST CLAIM FOR RELIEF
13                       (VIOLATION OF 42 U.S.C. SECTION 1983
14               Against Defendants, PICANINO, CUFONE and DOES 1-10,
15                                  on behalf of All Plaintiffs)
16         24.    Plaintiffs incorporate by reference each and every allegation contained
17   in the foregoing paragraphs.
18         25.    As described above, the INDIVIDUAL DEFENDANTS violated
19   Plaintiff, PARRISH’s rights under the First and Fourteenth Amendment to the
20   United States Constitution. INDIVIDUAL DEFENDANTS further violated
21   Plaintiff, MCCARTHY’S rights and privileges under the Fourteenth Amendment to
22   the United States Constitution. As described above, the INDIVIDUAL
23   DEFENDANTS violated Baby Autumn’s rights under the Fourteenth Amendment
24   by failing to take reasonable steps to safeguard her from FREEMAN after placing
25   AUTUMN in great danger by leaving her in FREEMAN’s sole custody.
26         26.    As a result of the INDIVIDUAL DEFENDANTS’ conduct, Baby
27   Autumn was forced to endure great conscious pain and suffering as a result of
28   Freeman’s violent attacks, culminating in her murder.
                                        COMPLAINT FOR DAMAGES
                                                   5
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 8 of 23 Page ID #:8




 1          27.       As a result of the INDIVIDUAL DEFENDANTS conduct, Defendants
 2   deprived PARRISH of her right to familial association with her daughter, Baby
 3   Autumn. As a further result of the INDIVIDUAL DEFENDANTS’ conduct,
 4   Defendants deprived MCCARTHY of her right to familial association with her
 5   granddaughter, Baby Autumn, as they were part of an existing family unit and Baby
 6   Autumn lived with MCCARTHY for most of her life before Baby Autumn was
 7   removed from MCCARTHY’S home.
 8          28.       As a direct result of these INDIVIDUAL DEFENDANTS’ violations,
 9   and in accordance with 42 U.S.C. § 1983, Plaintiffs’ civil rights have been violated
10   in that they have suffered, and will continue to suffer economic and noneconomic
11   damages, including but not limited to, grief, physical and/or mental anxiety and
12   anguish;, and in the matter, as authorized by 42 U.S.C. § 1988 in an amount not yet
13   ascertained, all of which shall be shown according to proof at trial.
14          29.       INDIVIDUAL DEFENDANTS’ wrongful conduct as herein alleged
15   was intentional, done with malice, and with conscious disregard for the rights of
16   Plaintiffs herein, and as a result of their despicable conduct, Plaintiffs are therefore
17   entitled to recover punitive damages from said Individual Defendants’ wrongful acts
18   for the purposes of punishing said Defendants and to deter others from such conduct
19   in the future.
20                               SECOND CLAIM FOR RELIEF
21                VIOLATION OF 42 U.S.C. SECTION 1983– MONELL CLAIM
22    (Against Defendants COUNTY OF SAN BERNARDINO AND CFS on behalf of
23                                          All Plaintiffs)

24          30.       Plaintiffs incorporate by reference each and every allegation contained

25   in the foregoing paragraphs.

26          31.       Defendants COUNTY OF SAN BERNARDINO AND CFS established

27   and/or followed policies, procedures, usage and/or practices (hereinafter referred to

28   collectively as “policy” or “policies”) which policies were the moving force behind

                                          COMPLAINT FOR DAMAGES
                                                     6
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 9 of 23 Page ID #:9




 1   the violations of the Plaintiffs’ constitutional rights, including those under the First
 2   and Fourteenth Amendments, such policies include, but are not limited to, among
 3   other things:
 4                   1.    The policy of not investigating reports of abuse and acting with
 5                         deliberate indifference thereto; and
 6                   2.    The policy compelling minors to reside with their abusers and
 7                         acting with deliberate indifference thereto; and
 8                   3.    The policy of retaliating against persons who complain of
 9                         deficient performance.
10         32.       These Defendants breached their duties and obligations to the Plaintiffs
11   by, among other things, failing to establish, implement, and follow the correct and
12   proper Constitutional policies, procedures, customs and practices; failing to properly
13   select, supervise, train, control, and review its agents and employees as to their
14   compliance with Constitutional safeguards; and by permitting their agents and
15   employees to engage in unlawful and unconstitutional conduct as alleged herein.
16         33.       These Defendants breached their duties and obligations to the Plaintiffs
17   by, among other things, failing to establish, implement, and follow the correct and
18   proper Constitutional policies, procedures, custom and practices; failing to properly
19   select, supervise, train, control, and review its agents and employees as to their
20   compliance with Constitutional safeguards; and by permitting their agents and
21   employees as to their compliance with Constitutional safeguards; and by permitting
22   their agents and employees to remove children from places of safety and compel
23   them to live with their abusers.
24         34.       The Defendants knew, or should have known, that by breaching these
25   duties and obligation, among others, it was foreseeable that they would, and did,
26   cause the Plaintiffs to be injured and damaged by their wrongful polices, or
27   deliberate lack thereof, or deliberate indifference to the need for such policies and/or
28   training and other acts as alleged herein, and that such breaches occurred in
                                         COMPLAINT FOR DAMAGES
                                                    7
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 10 of 23 Page ID #:10




  1   contravention of public policy and their legal duties and obligations to Plaintiffs.
  2          35.    These actions and/or inactions by these Defendants are the moving
  3   force behind, and the direct and proximate cause of the Plaintiffs’ injuries and Baby
  4   Autumn’s death as alleged herein. Plaintiffs have sustained general and special
  5   damages to an extent and amount to be proven at trial. In addition, the Plaintiffs
  6   have incurred and will continue to incur, attorney’s fees and costs and expense,
  7   including those authorized by 42 U.S.C. §1988, to an extent and amount subject to
  8   proof at trial.
  9                             THIRD CLAIM FOR RELIEF
 10           (WRONGFUL DEATH – ASSAULT, BATTERY AND TORTURE–
 11      Against all Defendants on behalf of Plaintiff ASHLY PARRISH individually)
 12          36.    Plaintiff incorporates by reference each and every allegation contained
 13   in the foregoing paragraphs.
 14          37.    FREEMAN’s assault, battery, and torture of the DECEDENT
 15   culminated in the murder of DECEDENT.
 16          38.    Pursuant to the operation of Code of Civil Procedure section 377.60,
 17   without limitation, the successor in interest PARRISH, is the heir, successor in
 18   interest, and person lawfully entitled to assert a cause of action for the wrongful
 19   death of decedent. No other person has any claim, right or interest in the cause of
 20   action for wrongful death of the decedent that is superior to the claims by the
 21   successor in interest, PARRISH.
 22          39.    Prior to her death, the DECEDENT was a family member of the
 23   Successor in Interest. Prior to the death of DECEDENT, PARRISH was dependent
 24   on the DECEDENT for, in part, love, comfort, compassion, solace, advice, and
 25   moral and financial and other support, including assistance in the operation and
 26   maintenance of the home.
 27          40.    As a direct, proximate and legal result of the combined wrongful
 28   conduct by the COUNTY, CFS, CUFONE, PICANINO, and DOES 1 through 10,
                                        COMPLAINT FOR DAMAGES
                                                   8
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 11 of 23 Page ID #:11




  1   and each of them, and the death of the DECEDENT, the Successor in Interest,
  2   PARRISH, has sustained pecuniary loss resulting from the loss of live, society,
  3   comfort, companionship, attention, services, solace, moral and future financial
  4   support of the decedent in an amount exceeding the jurisdictional limit of the Court
  5   and subject to proof at trial.
  6          41.     The aforementioned acts were committed and done willfully, wantonly
  7   and maliciously and said intended acts were malicious and oppressive and
  8   committed in complete disregard of the parties’ rights, feelings, and well-being. Asa
  9   result, the Successor in Interest, PARRISH, seeks punitive and exemplary damages
 10   against CUFONE, PICANINO, and DOES 1 through 10 in a sum according to proof
 11   at a time of trial within the discretion of this Court.
 12                                    FOURTH CLAIM FOR RELIEF
 13                (SURVIVAL ACTION – ASSAULT, BATTERY AND TORTURE –
 14           Against all Defendants on behalf of Plaintiff AUTUMN SHIBLEY, by and
 15                    through her successor-in-interest ASHLY PARRISH).
 16          42.     Plaintiff incorporates by reference each and every allegation contained
 17   in the foregoing paragraphs.
 18          43.     On or about June 11, 2017 the DECEDENT died of injuries inflicted
 19   upon her by Aaron Freeman.
 20          44.     Plaintiff ASHLY PARRISH, Successor in Interest, is or will be the
 21   Administrator of the Estate of AUTUMN SHIBLEY. Pursuant to the operation of
 22   Code of Civil Procedure § 377.10, Plaintiff ASHLY PARRISH, as Baby Autumn’s
 23   successor-in-interest, lawfully succeeds to the causes of action held by the decedent
 24   at the time of her death.
 25          45.     Pursuant to the operation of Code of Civil Procedure § 377.11, Plaintiff
 26   PARRISH, succeeds to the interest of the decedent in this action. No other person
 27   has a superior right to continue this action or to be substituted for the decedent in
 28   this action.
                                          COMPLAINT FOR DAMAGES
                                                     9
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 12 of 23 Page ID #:12




  1           46.   As a legal result of the combined and concurrent wrongful conduct of
  2   all Defendants, COUNTY, CFS, CUFONE, PICANINO, and DOES 1 through 10,
  3   the estate of decedent has sustained pecuniary damages from the past and future loss
  4   of income and earnings incurred and suffered by decedent.
  5           47.   Baby Autumn was subjected to extreme pain and suffering as a result
  6   of defendant’s conduct described herein before her death. Accordingly, her
  7   successor-in-interest seeks the recovery for the noneconomic damages suffered by
  8   Baby Autumn before her death.
  9           48.   As a legal result of the aforementioned combined and concurrent
 10   wrongful conduct of all of Defendants, COUNTY, CFS, CUFONE, PICANINO,
 11   and DOES 1 through 10, the estate of DECEDENT has sustained pecuniary
 12   damages for funeral, burial, and incidental expenses incurred and paid on behalf the
 13   DECEDENT.
 14           49.   Because the acts and omissions of Defendants CUFONE and
 15   PICANINO, and DOES 1 through 10 were carried out in an oppressive, fraudulent,
 16   malicious, deliberate, callous, intentional and/unreasonable manner, causing
 17   DECEDENT’s death and were done with a conscious disregard of DECEDENT’s
 18   rights and safety, the DECEDENT’s estate is entitled to an award of punitive
 19   damages pursuant to, without limitation, Civil Code § 3294 in an amount sufficient
 20   to punish the Individual Defendants, and each of them, and to make an example of
 21   them.
 22                              FIFTH CLAIM FOR RELIEF
 23             (VIOLATION OF CALIFORNIA CIVIL CODE SECTION 52.1 –
 24       Against all Defendants on behalf of All Plaintiffs, Except Joanna McCarthy)
 25           50.   Plaintiffs incorporate, by reference herein, the allegations in the
 26   foregoing paragraphs as though fully set forth herein.
 27           51.   To the extent not separately responsible, Defendant COUNTY is
 28   vicariously responsible for these INDIVIDUAL DEFENDANTS’ conduct under
                                         COMPLAINT FOR DAMAGES
                                                   10
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 13 of 23 Page ID #:13




  1   Government Code § 815.2; and its conduct is not immunized by Government Code
  2   § 820.21.
  3            52.   As a result of the conduct of Defendants, and Does 1 through 10,
  4   Inclusive, as adopted and incorporated by paragraphs previously set forth herein,
  5   Defendants and each of them, have violated Plaintiffs’ rights by interfering with
  6   Plaintiffs’ rights by threats, intimidation, or coercion, or attempts thereto, including
  7   to force Plaintiffs’ to conform to their demands, and in retaliation of Plaintiffs’
  8   exercise of their rights, causing the violation and interference with the exercise and
  9   enjoyment of Plaintiff’s rights secured by the laws and Constitution of the United
 10   States, and the Constitution and laws of the State of California, including by using
 11   fabricated evidence, failure to disclose exculpatory evidence, and by obtaining
 12   and/or attempting to obtain, evidence, and testimony by duress, fraud, and undue
 13   influence in juvenile dependency and investigation proceedings.
 14            53.   As a direct and proximate result of the aforementioned conduct of
 15   Defendants and each of them, Plaintiffs have suffered and will continue to suffer
 16   damages, including great emotional and psychological distress, humiliation and
 17   mental anguish, the nature and amount of which will be show according to proof at
 18   trial.
 19            54.   These violations of the Plaintiffs’ rights by Defendants, and DOES 1
 20   through 10, Inclusive, and each of them, are guaranteed and protected by Civil Code
 21   § 52.1, entitling Plaintiffs to damages and relief, statutory civil penalty (including
 22   $25,000.00 as to each Individual Defendant) and attorney’s fees, all of which are
 23   requested herein.
 24            55.   In doing the acts alleged in this Complaint, Defendants, and each of
 25   them, knew or should have known, that their actions were likely, or would, injure or
 26   damage Plaintiffs and Plaintiffs are informed and believe, and thereon allege, that
 27   the Individual Defendants, and each of them, intended to cause injury and damage
 28   to Plaintiffs, and/or acted with a willful and conscious disregard of Plaintiff’s rights,
                                         COMPLAINT FOR DAMAGES
                                                   11
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 14 of 23 Page ID #:14




  1   thus entitling Plaintiffs to recover punitive damages as against said Individual
  2   Defendants.
  3                              SIXTH CLAIM FOR RELIEF
  4                             (BREACH OF MANDATORY DUTIES-
  5           Against all Defendants on behalf of Plaintiff AUTUMN SHIBLEY, by and
  6                   through her successor-in-interest ASHLY PARRISH).
  7         56.     Plaintiff incorporates, by reference herein, the allegations in the
  8   foregoing paragraphs as though fully set forth herein.
  9         57.     Plaintiff is informed and believes that the Defendants possessed
 10   mandatory duties which required them to, without limitation, investigate the
 11   complaints of abuse, not compel the DECEDENT to reside with her abuser, and not
 12   to be deliberately indifferent to her medical and psychological needs.
 13         58.     As described above, Defendants breached these duties.
 14         59.     PLAINTIFF is informed and believes that Defendants CFS, CUFONE,
 15   and PICANINO were made aware of Aaron Freeman’s violent tendencies, including
 16   violence against Baby Autumn in the time leading up to her murder.
 17         60.     As a direct and proximate result of Defendants’ actions, Plaintiff has
 18   suffered economic and non-economic damages as set forth above.
 19                            SEVENTH CLAIM FOR RELIEF
 20                   (VIOLATION OF PENAL CODE SECTION 11166–
 21   Against all Defendants on behalf of Plaintiff AUTUMN SHIBLEY, by and through
 22                       her successor-in-interest ASHLY PARRISH).
 23         61.     Plaintiff incorporates, by reference herein, the allegations in the
 24   foregoing paragraphs as though fully set forth herein.
 25         62.     Under the Child Abuse and Neglect Reporting Act, Defendant CFS and
 26   Does 1 through 10, by and through their employees and agents, were “child
 27   custodians” under a statutory duty to report known or suspected incidences of
 28   sexual molestation or abuse of minors to a child protective agency, pursuant to
                                         COMPLAINT FOR DAMAGES
                                                   12
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 15 of 23 Page ID #:15




  1   California Penal Code §11166. Pursuant to California Penal Code §11165.7, a
  2   “mandated reporter” includes and is not limited to “[a]n administrator or employee
  3   of a public or private organization whose duties require direct contact and
  4   supervision of children [;]” and “[a]n employee of a child care institution, including
  5   but not limited to, foster parents, group home personnel, and personnel of residential
  6   care facilities.”
  7          63.    Defendants CFS, CUFONE, PICANINO, and DOES 1 through 10,
  8   knew, suspected, or should have known or suspected in the exercise of reasonable
  9   diligence, that FREEMAN had abused, caused battery, harm, and other injuries to
 10   DECEDENT, who was a minor, giving rise to a duty to report such conduct under
 11   §11166 of the California Penal Code. Yet, CFS, CUFONE, PICANINO, and DOES
 12   1 through 10, failed to make such a report on timely basis.
 13          64.    By failing to report the continuing abuse known by Defendants, and
 14   each of them, and by ignoring the fulfillment of the mandated compliance with the
 15   reporting requirements provided under California Penal Code §11166, Defendants
 16   created the risk and danger contemplated by the Child Abuse and Neglect Reporting
 17   Act, and as a result, unreasonably and wrongfully exposed DECEDENT to the
 18   abuse as alleged herein, thereby breaching Defendants’ duty of care.
 19          65.    DECEDENT was of the class of persons for whose protection
 20   California Penal Code §11166 was specifically adopted to protect.
 21          66.    Had Defendants adequately performed their duties under §11166 of the
 22   California Penal Code and reported the abuse of DECEDENT on a timely basis, the
 23   report would have resulted in the involvement of case workers to remove the
 24   DECEDENT from her abuser’s home, and prevent further harm to DECEDENT.
 25          67.    As a proximate result of CFS, CUFONE, and PICANINO, to timely
 26   follow the mandatory reporting requirements of California Penal Code §11166, and
 27   separately, as a result of DOES 1 through 10’s failure in the same regard,
 28   DECEDENT was wrongfully denied, and restricted from receiving, the protection of
                                       COMPLAINT FOR DAMAGES
                                                 13
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 16 of 23 Page ID #:16




  1   child protection agencies. These agencies would have changed the then-existing
  2   arrangements and conditions that provided FREEMAN the access and opportunity
  3   to brutally murder DECEDENT.
  4         68.    The physical, mental, and emotional damages and injuries resulting
  5   from the heinous acts of abuse and eventual murder of DECEDENT alleged herein,
  6   were the types of occurrences and injuries the Child Abuse and Neglect Reporting
  7   Act were designed to prevent.
  8         69.    As a direct result of the wrongful conduct alleged herein, PLAINTIFF
  9   PARRISH has suffered, and continues to suffer, among others, great pain of mind
 10   and body, shock, emotional distress, physical, cognitive and behavior manifestations
 11   of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and
 12   loss of enjoyment of life; has suffered and continues to suffer spiritually; was
 13   prevent and will continue to be prevented from performing Plaintiff’s daily
 14   activities and obtaining the full enjoyment of life; has sustained and continues to
 15   sustain loss of future earning capacity; and/or has incurred and will continue to
 16   incur expenses for medical and psychological treatment, therapy, and counseling.
 17         70.    The decisions, acts, and inactions by CUFONE, PICANINO, and
 18   DOES 1 through 10, constituted malice, and willful and conscious disregard by
 19   Defendant CUFONE, PICANINO, and DOES 1 through 10, for the rights and safety
 20   of DECEDENT. As such, Plaintiff is entitled to recover punitive damages from all
 21   Individual Defendants in an amount according to proof.
 22                            EIGHTH CLAIM FOR RELIEF
 23           (VIOLATION OF PENAL CODE SECTION 273(a) AND (b)- Against all
 24       Defendants on behalf of Plaintiff AUTUMN SHIBLEY, by and through her
 25                         successor-in-interest ASHLY PARRISH)
 26         71.    Plaintiff incorporates, by reference herein, the allegations in the
 27   foregoing paragraphs though fully set forth herein.
 28         72.    Under circumstances or conditions likely to produce great bodily harm
                                        COMPLAINT FOR DAMAGES
                                                  14
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 17 of 23 Page ID #:17




  1   or death, the Defendants CFS, CUFONE, PICANINO, and DOES 1 through 10,
  2   willfully caused or permitted the person or health of the DECEDENT to be injured,
  3   or willfully caused or permitted the Decedent to be placed in a situation where the
  4   DECEDENT’s person or health were endangered, in violation of California Penal
  5   Code § 273a(b).
  6         73.     DECEDENT was within the class of persons to be protected by Penal
  7   Code §273a(a),(b).
  8         74.     As a direct result of the wrongful conduct alleged herein, PLAINTIFF
  9   suffered, among others, great pain of mind and body, shock, emotional distress,
 10   physical, cognitive, and behavioral manifestations of emotional distress,
 11   embarrassment, loss of self-esteem, disgrace, humiliation, loss of enjoyment of life;
 12   has suffered spiritually, was prevented from performing daily activities and
 13   obtaining the full enjoyment of life; has sustained loss of future earning capacity;
 14   and/or has incurred expenses for medical and psychological treatment, therapy and
 15   counseling.
 16         75.     The decisions, acts and inactions by CFS, CUFONE, PICANINO, and
 17   DOES 1 through 10, constituted negligence, and further, constituted malice, a
 18   willful and conscious disregard by Defendant CFS, CUFONE, PICANINO, and
 19   DOES 1 through 10, for the rights and safety of DECEDENT. Plaintiff is informed
 20   and believes, and based thereon alleges, that Defendant CFS, CUFONE,
 21   PICANINO, and DOES 1 through 10 and their managing agents, officers, and/or
 22   directors, authorized, adopted or ratified the wrongful and unlawful conduct of their
 23   employees, subcontractors, and agents and/or are personally guilty of oppression,
 24   fraud, or malice. As such, Plaintiff is entitled to recover punitive damages from all
 25   INDIVIDUAL DEFENDANTS in amount according to proof.
 26   ///
 27   ///
 28   ///
                                        COMPLAINT FOR DAMAGES
                                                  15
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 18 of 23 Page ID #:18




  1                             NINTH CLAIM FOR RELIEF
  2          (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS - Against all
  3           Defendants on behalf of All Plaintiffs, except for Joanna McCarthy)
  4         76.    Plaintiff incorporates, by reference herein, the allegations in the
  5   foregoing paragraphs though fully set forth herein.
  6         77.    All Defendants, and DOES 1 through 10, engaged in the aforenoted
  7   outrageous, unprivileged conduct as set forth herein, including but not limited to;
  8   retaliating against Plaintiff PARRISH, preventing Plaintiff PARRISH from
  9   exercising her right of free speech; providing the court with false information in a
 10   warrant to remove the minor children from their mother’s care, custody, and control;
 11   by wrongfully and unlawfully removing and detaining DECEDENT; by
 12   investigating and questioning Plaintiff PARRISH with intimidation, coercion, and
 13   duress; by maliciously withholding exculpatory evidence; by falsely and
 14   maliciously alleging and reporting that the physical health and safety of
 15   DECEDENT were threatened by their mother; and by failing to provide evidence
 16   and information which would negate removal and detention of DECEDENT,
 17   including when properly and reasonably requested.
 18         78.    Defendant COUNTY is vicariously responsible for these Defendants’
 19   conduct under Government Code §815.2; and said conduct is not immunized
 20   including by Government Code §820.21.
 21         79.    These Defendants intended to cause, or acted in reckless disregard of
 22   causing physical and emotional distress when they engaged in such conduct, which
 23   they knew not to be true and proper.
 24         80.    As a legal result of Defendants’ tortious conduct, Plaintiff suffered
 25   physical and emotional distress, including, but not limited to, fright, nervousness,
 26   anxiety, worry, mortification, shock, humiliation, and indignity to an extent and in
 27   an amount subject to proof at trial.
 28         81.    All INDIVIDUAL DEFENDANTS, and Does 1 through 10, Inclusive,
                                        COMPLAINT FOR DAMAGES
                                                  16
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 19 of 23 Page ID #:19




  1   knowingly and willfully acted with malice and oppression and with the intent to
  2   harm Plaintiff in a despicable manner. Therefore, Plaintiff is entitled to an award of
  3   punitive damages for the purpose of punishing these Individual Defendants and to
  4   deter them and others from such conduction in the future.
  5                              TENTH CLAIM FOR RELIEF
  6                               (BREACH OF FIDUCIARY DUTY –
  7             Against all Defendants on behalf of Plaintiff AUTUMN SHIBLEY, by and
  8                   through her successor-in-interest ASHLY PARRISH)
  9         82.     Plaintiff incorporates, by reference herein, the allegations in the
 10   foregoing paragraphs though fully set forth herein.
 11         83.     Defendant CFS, is a department within San Bernardino County
 12   dedicated to protecting and promoting the wellbeing of abused, neglected or
 13   exploited children. CFS reviews allegations of child abuse and neglect made within
 14   San Bernardino County and provides intervention and support services to families
 15   and children when those allegations are sustained. CFS “provide[s] family-centered
 16   programs and services designed to ensure a safe, permanent, and nurturing
 17   environment for children while strengthening and attempting to preserver the family
 18   unit.” (http://hs.sbcounty.gov/cfs/AboutUs/Pages/Who-Are-We.aspx). As a result,
 19   CFS placed DECEDENT, a vulnerable child, in the care of FREEMAN, who had a
 20   history of violent outbursts.
 21         84.     Because of DECEDENT’s young age and unique vulnerabilities as a
 22   traumatized youth, and because of the status of Defendants and their relationship
 23   with Plaintiff, Defendant CFS and DOES 1 through 10, had and breached their
 24   fiduciary duty to Plaintiff by engaging in the wrongful conduct described above and
 25   herein.
 26         85.     As a direct result of the wrongful conduct alleged herein, Plaintiff has
 27   suffered, among others, great pain of mind and body, shock, emotional distress,
 28   physical, cognitive, and behavioral manifestations of emotional distress,
                                         COMPLAINT FOR DAMAGES
                                                   17
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 20 of 23 Page ID #:20




  1   embarrassment, loss of self-esteem, disgrace, humiliation, and loss of enjoyment of
  2   life; has suffered spiritually; was prevented from performing Plaintiff’s daily
  3   activities and obtaining the full enjoyment of life; has sustained loss of future
  4   earning capacity; and/or has incurred expenses for medical and psychological
  5   treatment, therapy, and counseling.
  6         86.    All INDIVIDUAL DEFENDANTS, and Does 1 through 10, Inclusive,
  7   knowingly and willfully acted with malice and oppression and with the intent to
  8   harm Plaintiffs in a despicable manner. Therefore, Plaintiffs are entitled to an award
  9   of punitive damages for the purpose of punishing these Individual Defendants and
 10   to deter them and others from such conduction in the future.
 11                           ELEVENTH CLAIM FOR RELIEF
 12                                         (NEGLIGENCE –
 13           Against all Defendants on behalf of Plaintiff AUTUMN SHIBLEY, by and
 14                  through her successor-in-interest ASHLY PARRISH).
 15         87.    Plaintiff incorporates, by reference herein, the allegations in the
 16   foregoing paragraphs though fully set forth herein.
 17         88.    Defendants owed DECEDENT and Plaintiff a duty of care when they
 18   expressly became aware of the allegations physical abuse, along with the evidence
 19   gathered by DECEDENT’s mother showing the on-going physical and emotional
 20   abuse by the Decedent’s father, should have resulted in the Decedent’s father losing
 21   all access to his daughter.
 22         89.    Further, Defendants owed a duty to supervise Decedent and make sure
 23   that he was not put in the immediate physical danger which resulted in his death.
 24         90.    Further, Defendants CFS, CUFONE and PICANINO are all mandated
 25   reporters pursuant to California Penal Code §11165.7.
 26         91.    Pursuant to California Penal Code §11165.9 Defendants CFS,
 27   CUFONE, and PICANINO were mandated by law to report “suspected child abuse
 28   or neglect” to “any police department of sheriff’s department, not including a school
                                        COMPLAINT FOR DAMAGES
                                                  18
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 21 of 23 Page ID #:21




  1   district police or security department, county probation department, if designated by
  2   the county to receive mandated reports, or the county’s welfare department.” See
  3   California Penal Code §11165.9.
  4         92.    Defendants CUFONE and PICANINO breached their duties to the
  5   Decedent and Plaintiff by failing to (1) report, (2) properly review, and (3) act on
  6   the complaints/information provided by the Decedent’s mother to CFS and the
  7   Dependency Court, that the Decedent was being put in immediate physical danger.
  8         93.    As an actual, proximate, legal, and foreseeable result of Defendant’s
  9   conduct, Decedent suffered wrongful death and Decedent’s Successor in Interest has
 10   suffered and continues to suffer significant injury, including but not limited to,
 11   funeral-related expenses, loss of love, companionship, comfort, care assistance,
 12   protection, affection, society and moral support and other past and future pecuniary
 13   losses and general damages.
 14         94.    All Individual Defendants, and Does 1 through 10, Inclusive,
 15   knowingly and willfully acted with malice and oppression and with the intent to
 16   harm Plaintiffs in a despicable manner. Therefore, Plaintiffs are entitled to an award
 17   of punitive damages for the purpose of punishing these Individual Defendants and
 18   to deter them and others from such conduction in the future.
 19                                 PRAYER FOR RELIEF
 20         Wherefore, PLAINTIFFS ASHLY PARRISH, individually and as Successor
 21   in Interest, and JOANNA MCCARTHY individually, pray for judgment against
 22   Defendants COUNTY OF SAN BERNARDINO, SAN BERNARDINO COUNTY
 23   CHILD AND FAMILY SERVICES, RHONDA CUFONE, ROSE PICANINO, and

 24   DOES 1 through 10 as follows:

 25         1.     For general damages, the exact amount of which will be proven at trial;

 26         2.     For special damages for medical and related expenses according to

 27                proof;

 28         3.     For special damages for funeral-related expenses according to proof;

                                        COMPLAINT FOR DAMAGES
                                                  19
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 22 of 23 Page ID #:22




  1        4.    For punitive damages against the Individual Defendants;
  2        5.    For statutory damages as permitted by law;
  3        6.    For reasonable attorney’s fees;
  4        7.    For interest;
  5        8.    For costs of suit incurred herein; and
  6        9.    For such other and further relief as the Court deems just and proper.
  7

  8
      Dated: January 10, 2019       SoCal Justice Law Group, P.C.
  9
                                    SCHONBRUN SEPLOW
 10                                 HARRIS & HOFFMAN LLP
 11
                                    The Cochran Firm-California
 12
                                          /s/Wilmer J. Harris
 13                                 By:
                                          Wilmer J. Harris
 14                                       Stephanie T. Yu
 15                                       Attorneys for Plaintiff

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                     COMPLAINT FOR DAMAGES
                                               20
Case 5:19-cv-00065-JGB-PJW Document 1 Filed 01/10/19 Page 23 of 23 Page ID #:23




  1                                   JURY DEMAND
  2        Plaintiffs hereby demand a jury trial.
  3   Dated: January 10, 2019       SoCal Justice Law Group, P.C.
  4                                 SCHONBRUN SEPLOW
  5                                 HARRIS & HOFFMAN LLP
  6                                 The Cochran Firm-California
  7                                        /s/Wilmer J. Harris
                                    By:
  8                                        Wilmer J. Harris
  9                                        Stephanie T. Yu
                                           Attorneys for Plaintiff
 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                      COMPLAINT FOR DAMAGES
                                                21
